On April 12, 1991, this court placed respondent on probation for two years subject to the following conditions: (1) that his legal practice be supervised by a.member of the Wichita Bar Association’s Impaired Lawyers Assistance Committee; (2) that he remain drug and alcohol free; (3) that he continue to participate in a local Alcoholics Anonymous program; and (4) that he make formal restitution to those injured by his professional misconduct. In re Keil, 248 Kan. 629, 809 P.2d 531 (1991).
This court finds that the Disciplinary Administrator has filed a probation report verifying that respondent has fully complied with all conditions imposed upon him by this court and recommending that respondent be discharged from probation.
It Is Therefore Ordered that respondent is discharged from probation and from any further obligations in this matter and that this proceeding is closed.
It Is Further Ordered that this order shall be published in the Kansas Reports and that the costs herein be assessed to the respondent.